                                          UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                 OAKLAND DIVISION

              In re: AVAVA SYSTEMS LLC                                                          § Case No. 17-42629
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on October 19, 2017. The undersigned trustee was appointed on October 19, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               125,960.80

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                          11,667.71
                                    Bank service fees                                                 1,240.06
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $               113,053.03
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)


     Case: 17-42629             Doc# 49          Filed: 12/10/18           Entered: 12/10/18 15:05:29                    Page 1 of 16
               6. The deadline for filing non-governmental claims in this case was 02/13/2018
       and the deadline for filing governmental claims was 04/17/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $9,548.04. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $9,548.04, for a total compensation of $9,548.04. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $24.87, for total expenses of
              2
       $24.87.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/30/2018                    By: /s/Michael G. Kasolas
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)


     Case: 17-42629              Doc# 49         Filed: 12/10/18            Entered: 12/10/18 15:05:29      Page 2 of 16
                                                                                                                                                                 Exhibit A


                                                                              Form 1                                                                             Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-42629                                                                 Trustee:        (007301)     Michael G. Kasolas
Case Name:        AVAVA SYSTEMS LLC                                                   Filed (f) or Converted (c): 10/19/17 (f)
                                                                                      §341(a) Meeting Date:        11/15/17
Period Ending: 10/30/18                                                               Claims Bar Date:             02/13/18

                               1                                        2                        3                      4               5                    6

                    Asset Description                                Petition/          Estimated Net Value         Property        Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled     (Value Determined By Trustee,   Abandoned        Received by      Administered (FA)/
                                                                      Values          Less Liens, Exemptions,      OA=§554(a)        the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                           Remaining Assets

 1       MECHANICS BANK CHECKING ACCOUNT                               50,000.00                  50,000.00                             45,001.80                    FA

 2       DEPOSITS: SECURITY AND UTILITY                                64,725.00                         0.00                                 0.00                   FA

 3       PREPAYMENTS                                                  293,000.00                         0.00                                 0.00                   FA

 4       INVENTORY: CONSTRUCTION MATERIALS                              4,000.00                     4,000.00                            1,000.00                    FA
          [11/09/17: Notice of auction; Doc#22]
         [12/18/17: Report of Auctioneer; Doc#26]

 5       INVENTORY: 562 JEAN STREET ETC                               123,460.00                 123,460.00                             40,000.00                    FA
          MODEL 490 HOME
         [11/09/17: Notice of auction; Doc#22]
         [12/18/17: Report of Auctioneer; Doc#26]

 6       INVENTORY: STEEL FRAMES                                       30,000.00                  30,000.00                              9,000.00                    FA
          [11/09/17: Notice of auction; Doc#22]
         [12/18/17: Report of Auctioneer; Doc#26]

 7       OFFICE EQPT, INCLUDING COMPTER EQPT                            2,000.00                     2,000.00                               500.00                   FA
          [11/09/17: Notice of auction; Doc#22]
         [12/18/17: Report of Auctioneer; Doc#26]

 8       1994 MILLER TRAILER                                            2,000.00                     2,000.00                            6,000.00                    FA
          [11/09/17: Notice of auction; Doc#22]
         [12/18/17: Report of Auctioneer; Doc#26]

 9       MITSUBISHI FGC18K FORKLIFT                                     4,000.00                     4,000.00                                 0.00                   FA
          [11/09/17: Notice of auction; Doc#22]
         [12/18/17: Report of Auctioneer; Doc#26]

10       DOMAINE AND WEBSITE                                            Unknown                          0.00                                 0.00                   FA

11       LICENSE TO PATENTS                                             Unknown                          0.00                                 0.00                   FA

12       CUSTOMER LISTS AND MAILING LISTS                               Unknown                          0.00                                 0.00                   FA

13       LICENSE TO COPYRIGHTS AND LOGO                                 Unknown                          0.00                                 0.00                   FA

14       TAX REFUNDS                                                    Unknown                          0.00                                 0.00                   FA

15       ADMINISTRATIVE SUB-RENTS (u)                                       0.00                     5,250.00                            5,250.00                    FA
          [estimate = 2 months of rents]
         [12/20/17: Order rejecting real property lease; Doc#29]

16       POSSIBLE AVOIDABLE TRANSFERS: CHASE (u)                            0.00                  19,209.00                             19,209.00                    FA
          [07/31/18: Notice; doc#39]


                Case: 17-42629                      Doc# 49         Filed: 12/10/18                                    Printed: 10/30/2018
                                                                                                 Entered: 12/10/18 15:05:29          Page  05:17
                                                                                                                                               3PM   V.14.14
                                                                                                                                                 of 16
                                                                                                                                                                                       Exhibit A


                                                                                    Form 1                                                                                             Page: 2

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-42629                                                                         Trustee:        (007301)        Michael G. Kasolas
Case Name:        AVAVA SYSTEMS LLC                                                           Filed (f) or Converted (c): 10/19/17 (f)
                                                                                              §341(a) Meeting Date:           11/15/17
Period Ending: 10/30/18                                                                       Claims Bar Date:                02/13/18

                                1                                           2                             3                          4                    5                       6

                     Asset Description                                 Petition/                Estimated Net Value            Property              Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled           (Value Determined By Trustee,      Abandoned              Received by       Administered (FA)/
                                                                        Values                Less Liens, Exemptions,         OA=§554(a)              the Estate        Gross Value of
Ref. #                                                                                            and Other Costs)                                                     Remaining Assets

          [08/23/18: Order; doc#41]

 16      Assets      Totals (Excluding unknown values)                   $573,185.00                     $239,919.00                                   $125,960.80                      $0.00



      Major Activities Affecting Case Closing:

                  10-19-17: Petition filed as an asset case and POC deadlne of 2-13-18 set by the court clerk.
                  10/20/17: Email from Alex Dove, director of sales for Heritage Global Partners Inc re interest in making offers on debtor assets
                  10/27/17: Email to Donna Bradshaw @West re call from Jim TIemstra, atty for Debtor advising of a warehouse full of equipment, work in process, inventory, eqpt etc.
                  4245 Halleck St Ste A2, Emeryville. The warehouse is 7,500 square feet with two roll up doors and one pedestrian door. The debtor has a complete inventory and
                  pictures of the physical inventory; need help to lock down the facility, so we can then perform an inventory and then auction off the personal property as soon as
                  possible. The debtor representative is David Wilson, phone#415-971-4064, email dawilson99@gmail.com, and David is available today and over the weekend to meet
                  us at the premises to turn over the keys, etc. There is also a sub tenant leasing out half of the space, so after we change the locks, we need to work out an
                  arrangement for them to access the property. Evidently a former partner still has keys to the property, and there is a concern that he may help himself to the assets.
                  Please reach out to David to make arrangements to lock down the facility accordingly, and give me a call, as I am going over to the debtors bank to make
                  arrangements to pick up the $50K in the debtors bank account.
                  10/30/17: Copied on email from MBostick to Ammette Bartlett @Mechanics Bank re our demand for bank to release held funds to the trustee
                  10/31/17: Notice of Electronic Filing: The following transaction was received from MGK entered/ filed on 10/31/2017 at 4:44 PM PDT and filed on 10/31/2017 Doc#8
                  Docket Text: Application to Employ West Auctions Inc as Auctioneer Filed by Trustee Michael G. Kasolas (Attachments: # (1) Declaration # (2) Proposed Order-FRBP
                  4001 # (3) Certificate of Service)
                  10/31/17: The new document AVAVA - ORDER TO EMPLOY WEST.pdf was uploaded successfully on 10/31/2017 at 4:46 PM Order type: Other Related doc#8
                  Related doc description: Application to Employ Order ID: 632967
                  11/06/17: Order authorizing employment of West Auctions; Doc#21
                  11/09/17: Notice on auction sale; Doc#22
                  11/10/17: The auction terms and details:
                               Auction: Tuesday, December 5 to Thursday, December 7 with the auction closing at 10:00 am.
                               On-Site Inspection for Bidders:By appointment on Monday, December 4th, 2017.
                               Payment Due: By 10:00 am on Friday, December 8th.
                               Removal: By appointment, but no later than 5:00 pm on Friday, December 15, 2017.
                  11/14/17: Add Form 1 assets from Schedule A/B; Doc#12
                  11/17/17: Emails from/to Ashley Hennessy and Hams Moore re inventory of the building materials in Halleck warehouse, receipts and invoices, components from
                  inventory, deposit - requested they have their atty contact my counsel
                  11/19/17: Email reply from Mark Bostick to Ashley Hennessy and Hams Moore re inspection of premises and obtaining of parts that may apply to their unit
                  11/21/17: Email from Stacy D@West Auctions to Ashley Hennessy and Hams Moore re on-site visit on Monday Dec 4th
                  12-01-17: Deposit of November 2017 Rent due from sublease tenant, Oakology.
                  12-11-17: Deposit of December 2017 Rent due from sublease tenant, Oakology.
                  12/16/17: Email request to Mark Bostick re prepare and file a request for abandonment of the Debtor's premises, will have West Auctions turn the keys over to Kevin
                  Wellman once the abandonment is official
                  12/18/17: Notice of Electronic Filing: The following transaction was received from MGK entered/ filed on 12/18/2017 at 12:15 PM PST Doc#26 Docket Text: Document:


                  Case: 17-42629                       Doc# 49          Filed: 12/10/18                                        Printed: 10/30/2018
                                                                                                         Entered: 12/10/18 15:05:29          Page  05:17
                                                                                                                                                       4PM   V.14.14
                                                                                                                                                         of 16
                                                                                                                                                                                Exhibit A


                                                                                    Form 1                                                                                      Page: 3

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-42629                                                                     Trustee:         (007301)        Michael G. Kasolas
Case Name:      AVAVA SYSTEMS LLC                                                         Filed (f) or Converted (c): 10/19/17 (f)
                                                                                          §341(a) Meeting Date:            11/15/17
Period Ending: 10/30/18                                                                   Claims Bar Date:                 02/13/18

                              1                                             2                         3                           4                   5                     6

                    Asset Description                                  Petition/            Estimated Net Value             Property            Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled       (Value Determined By Trustee,       Abandoned            Received by        Administered (FA)/
                                                                        Values            Less Liens, Exemptions,          OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                        and Other Costs)                                                     Remaining Assets

               Report of Auctioneer.
               01/09/18: Met with Richard Pierotti, he will do a preference analysis for avoidable transfers; Clobeck papers in process
               02/06/18: Notice of Electronic Filing: The following transaction was received from MGK entered/ filed on 02/06/2018 at 6:29 PM PST Doc#34 Docket Text: Ex Parte
               Motion to pay post-petition administrative taxes Filed by Trustee Michael G. Kasolas
               02/06/18: The new document AVAVA - FTB TAXES - EX PARTE ORDER.pdf was uploaded successfully on 02/06/2018 at 6:31 PM Order type: Other Related doc#34
               Related doc description: Motion Miscellaneous Relief Order ID: 640256
               02-07-18: Order entered for authority to pay FTB taxes of $800.00.
               02/12/18: Email to Richard Pierotti re tax return info and documentation sent and whether he needs anything further for the preference and fraudulent transfer analysis
               for creditors (Credit card payments, etc.) and insiders (David Wilson, Benjamin Kimmich, etc.)
               03/08/18: Email from David Wilson, insider, re Square Dispute payment dispute update on $10K payment made by Debtor; email to David Wilson re the background for
               this matter so we can evaluate estate rights to potential recovery
               03/13/18: Email to David Wilson, insider, re the second two refunds made by Square Inc and if he has the info as to who they were made to
               03/13/18: Instruct staff to email claimant #01 - Mr Wilkins - to remind him to withdrawn or amend his claim as he was paid by Square Inc.
               03/20/18: Claimant #01 amended claim to zero owed
               04-17-18: Preparation and remittance to Trustee Accountant of check for payment of FTB taxes for FTB Form 100-ES for the 2018 tax year.
               06/08/18: Receive copy of email from Mark Bostick to Lauren Hofman, counsel for JPMorgan re certain transfers to Chase during the preference period that are
               avoidable as preferences.
               06/13/18: Receive copy of email from Rahil Kamran-Rad, counsel for JPMorgan, who will get back to him re avoidable preferences issue
               06/28/18: Receive emails from/ to Mark Bostick @Wendel and Rahil Kamran-Rad, counsel for JPMorgan, trying to set up time for phone discussion on avoidable
               preference issue; Rahil says JPMorgan are in the process of calculating new value
               06-28-18: Meeting with Trustee accountant to review, discuss, approve and sign tax returns for the LLC.
               07/08/18: Email to Mark Bostick re is there any word from Rahil Kamran-Rad, counsel for JPMorgan, re preference issues, but so far no response
               07/10/18: Phone discussion with Mark Bostick re settlement with JPMorgan re preferential transfer for approx $20K - $25K and further discussion re other potential
               avoidable transfers, as these are the remaining matters before the TFR filing
               07/23/18: JPMorgan settlement agreement of $19,209 approved, signed agreement to follow.
               08-28-18: Review, approval, signature and return via email of Trustee Counsel's fee application with Dec. from Trustee.
               08/29/18: Per estate accountant, the FTB claim will need to be amended to include 2017 and he will call to review with FTB;
               09/11/18: Claims review performed. Phone call and email to Square Inc. requesting additional back up data and information to support the claim, including who, how
               much and when they paid charge back claims, to confirm that other claims filed do not include claims for amounts paid by Square Inc. as a charge back claim. Call and
               discussion with Darya Druch counsel for creditor Michelle Lee, to confirm if part of the Lee claim was not paid to Lee by Square Inc. Deposit of funds received from
               preference settlement with JP Morgan Chase bank.
               09-17-18: Follow up call and discussion with Darya Druch counsel for creditor Michelle Lee, to confirm if part of the Lee claim was not paid to Lee by Square Inc., and
               Counsel confirmed that her clients received two charge back refunds totaling $35K from Square Inc, and that she was to amend and reduce her clients claim
               accordingly. Review, discussion with Trustee's Accountant, approval, and signatures for final Federal and California tax returns. Phone discussion with Trustee's
               Counsel's assistant re: status of final fee application.
               09/23/18: Discussion with estate counsel re Kimmich claim and his backup invoices which were stated for advance services; possible objection to be filed after trying to
               follow-up with claimant as he is not responding to counsel's inquiry.
               10-23-18: Analysis of potential settlement of Kimmich claim.



               Case: 17-42629                     Doc# 49                 Filed: 12/10/18                                   Printed: 10/30/2018
                                                                                                      Entered: 12/10/18 15:05:29          Page  05:17
                                                                                                                                                    5PM   V.14.14
                                                                                                                                                      of 16
                                                                                                                                                                          Exhibit A


                                                                               Form 1                                                                                     Page: 4

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-42629                                                                   Trustee:        (007301)       Michael G. Kasolas
Case Name:       AVAVA SYSTEMS LLC                                                      Filed (f) or Converted (c): 10/19/17 (f)
                                                                                        §341(a) Meeting Date:          11/15/17
Period Ending: 10/30/18                                                                 Claims Bar Date:               02/13/18

                              1                                        2                            3                         4                   5                   6

                    Asset Description                              Petition/             Estimated Net Value            Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled        (Value Determined By Trustee,      Abandoned            Received by       Administered (FA)/
                                                                    Values             Less Liens, Exemptions,         OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                     and Other Costs)                                                   Remaining Assets

                10-24-18: Review, approval, signature and return via email of Settlement and Release Agreement for Kimmich claim.
                10/30/18: Review, approval, signature and return via email of Trustee's Counsel amended fee application. TFR; await Final Hearing date/time

     Initial Projected Date Of Final Report (TFR):    December 31, 2018                   Current Projected Date Of Final Report (TFR):        December 31, 2018




                Case: 17-42629                   Doc# 49            Filed: 12/10/18                                      Printed: 10/30/2018
                                                                                                   Entered: 12/10/18 15:05:29          Page  05:17
                                                                                                                                                 6PM   V.14.14
                                                                                                                                                   of 16
                                                                                                                                                                             Exhibit B


                                                                            Form 2                                                                                           Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         17-42629                                                                  Trustee:            Michael G. Kasolas (007301)
Case Name:           AVAVA SYSTEMS LLC                                                         Bank Name:          Rabobank, N.A.
                                                                                               Account:            ******9166 - Checking Account
Taxpayer ID #:       **-***6913                                                                Blanket Bond:       $64,276,124.00 (per case limit)
Period Ending: 10/30/18                                                                        Separate Bond: N/A

   1             2                         3                                 4                                                 5                     6                   7

 Trans.    {Ref #} /                                                                                                       Receipts        Disbursements              Checking
  Date     Check #            Paid To / Received From          Description of Transaction                 T-Code              $                  $                 Account Balance
11/07/17                   MECHANICS BANK               FUNDS FROM TURNOVER FROM                          1129-000             45,001.80                                  45,001.80
                                                        MECHANICS BANK ACCOUNT
11/07/17                   MECHANICS BANK               Reversed Deposit TO DEBIT REMOTE                  1129-000            -45,001.80                                         0.00
                                                        DEPOSIT SOFTWARE ERROR FOR CHECK
                                                        REC'D FROM MECHANICS BANK ACCOUNT
11/10/17       {1}         MECHANICS BANK               CORRECTED DEPOSIT FOR REMOTE                      1129-000             45,001.80                                  45,001.80
                                                        DEPOSIT SOFTWARE ERROR: FUNDS
                                                        FROM TURNOVER FROM MECHANICS
                                                        BANK ACCOUNT
11/30/17                   RABOBANK NA                  Bank and Technology Services Fee                  2600-000                                         43.15          44,958.65
12/01/17     {15}          OAKOLOGY                     SUBLEASE TENANT OAKOLOGY RENT                     1222-000              2,625.00                                  47,583.65
                                                        FOR NOVEMBER 2017
12/11/17     {15}          OAKOLOGY                     SUBLEASE TENANT OAKOLOGY RENT                     1222-000              2,625.00                                  50,208.65
                                                        FOR DECEMBER 2017
12/19/17                   WEST AUCTIONS INC            NET PROCEEDS FROM AUCTION SALE                                         45,660.28                                  95,868.93
               {4}                                        ALLOCATED SALE                   1,000.00       1129-000                                                        95,868.93
                                                          PRICE
               {5}                                        ALLOCATED SALE               40,000.00          1129-000                                                        95,868.93
                                                          PRICE
               {6}                                        ALLOCATED SALE                   9,000.00       1129-000                                                        95,868.93
                                                          PRICE
               {7}                                        ALLOCATED SALE                     500.00       1129-000                                                        95,868.93
                                                          PRICE
               {8}                                        ALLOCATED SALE                   2,000.00       1129-000                                                        95,868.93
                                                          PRICE
               {8}                                        ALLOCATED SALE                   4,000.00       1129-000                                                        95,868.93
                                                          PRICE
                              WEST AUCTIONS INC           AUCTIONEER                       -8,475.00      3610-000                                                        95,868.93
                                                          COMMISSION
                              WEST AUCTIONS INC           AUCTIONEER                       -2,364.72      3620-000                                                        95,868.93
                                                          EXPENSES
12/29/17                   RABOBANK NA                  Bank and Technology Services Fee                  2600-000                                         82.74          95,786.19
01/22/18     101           INTERNATIONAL SURETIES LTD   BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                         27.99          95,758.20
                                                        BALANCE AS OF 12/31/2017 FOR CASE
                                                        #17-42629, CHAP. 7 BLANKET BOND
                                                        REGION 17 N. DIST. CA #016048574
01/31/18                   RABOBANK NA                  Bank and Technology Services Fee                  2600-000                                        151.54          95,606.66
02/28/18                   RABOBANK NA                  Bank and Technology Services Fee                  2600-000                                        128.34          95,478.32
03/30/18                   RABOBANK NA                  Bank and Technology Services Fee                  2600-000                                        137.33          95,340.99
                                                                                                Subtotals :                  $95,912.08                  $571.09
                  Case: 17-42629
{} Asset reference(s)                              Doc# 49     Filed: 12/10/18                 Entered: 12/10/18 15:05:29         Page
                                                                                                                     Printed: 10/30/2018    7 PM
                                                                                                                                         05:17 of 16
                                                                                                                                                   V.14.14
                                                                                                                                                                                  Exhibit B


                                                                                   Form 2                                                                                         Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         17-42629                                                                      Trustee:              Michael G. Kasolas (007301)
Case Name:           AVAVA SYSTEMS LLC                                                             Bank Name:            Rabobank, N.A.
                                                                                                   Account:              ******9166 - Checking Account
Taxpayer ID #:       **-***6913                                                                    Blanket Bond:         $64,276,124.00 (per case limit)
Period Ending: 10/30/18                                                                            Separate Bond: N/A

   1             2                          3                                       4                                                5                     6                  7

 Trans.    {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date     Check #            Paid To / Received From                 Description of Transaction                T-Code              $                  $                Account Balance
04/17/18     102           FRANCHISE TAX BOARD                 TIN: XX-XXXXXXX FTB FORM 100-ES FYE            2820-000                                         800.00          94,540.99
                                                               2018 PURSUANT TO COURT ORDER 2-7-18
04/30/18                   RABOBANK NA                         Bank and Technology Services Fee               2600-000                                         132.44          94,408.55
05/31/18                   RABOBANK NA                         Bank and Technology Services Fee               2600-000                                         149.38          94,259.17
06/29/18                   RABOBANK NA                         Bank and Technology Services Fee               2600-000                                         131.05          94,128.12
07/31/18                   RABOBANK NA                         Bank and Technology Services Fee               2600-000                                         144.41          93,983.71
08/31/18                   RABOBANK NA                         Bank and Technology Services Fee               2600-000                                         139.68          93,844.03
09/11/18     {16}          JP MORGAN CHASE & CO.               Acct #1; Payment #1; PREFERENCE                1241-000               19,209.00                               113,053.03
                                                               SETTLEMENT PAYMENT

                                                                                  ACCOUNT TOTALS                                   115,121.08               2,068.05        $113,053.03
                                                                                         Less: Bank Transfers                             0.00                   0.00
                                                                                  Subtotal                                         115,121.08               2,068.05
                                                                                         Less: Payments to Debtors                                               0.00
                                                                                  NET Receipts / Disbursements                    $115,121.08              $2,068.05

                                Net Receipts :           115,121.08
                      Plus Gross Adjustments :            10,839.72                                                                    Net             Net                     Account
                                                                                  TOTAL - ALL ACCOUNTS                               Receipts     Disbursements                Balances
                                   Net Estate :         $125,960.80
                                                                                  Checking # ******9166                            115,121.08               2,068.05         113,053.03

                                                                                                                                  $115,121.08              $2,068.05        $113,053.03




                  Case:
{} Asset reference(s)             17-42629         Doc# 49            Filed: 12/10/18              Entered: 12/10/18 15:05:29         Page
                                                                                                                         Printed: 10/30/2018    8 PM
                                                                                                                                             05:17 of 16
                                                                                                                                                       V.14.14
 Printed: 10/30/18 05:18 PM                                                                                             Page: 1

                                                 Court Claims Register
                                   Case: 17-42629                   AVAVA SYSTEMS LLC
                                                                                                          Claims Bar Date:   02/13/18
 Claim   Claimant Name /                          Claim Type/                         Amount Filed/          Paid             Claim
Number   <Category>, Priority                     Date Filed     Claim Ref                Allowed           to Date          Balance
         Michael G. Kasolas                       Admin Ch. 7                               $9,548.04          $0.00          $9,548.04
         PO Box 26650                             10/19/17                                  $9,548.04
         San Francisco, CA 94126-6650
         <2100-00 Trustee Compensation>, 100
         Michael G. Kasolas                       Admin Ch. 7                                  $24.87          $0.00            $24.87
         PO Box 26650                             10/19/17                                     $24.87
         San Francisco, CA 94126-6650
         <2200-00 Trustee Expenses>, 150
BOND     INTERNATIONAL SURETIES LTD               Admin Ch. 7                                  $27.99         $27.99             $0.00
         701 POYDRAS ST STE 420                   10/19/17                                     $27.99
         NEW ORLEANS, LA 70139
         <2300-00 Bond Payments>, 175
         FRANCHISE TAX BOARD                      Admin Ch. 7                                $800.00         $800.00             $0.00
         POB 942867                               10/19/17                                   $800.00
         SACRAMENTO, CA 94267
         <2820-00 Other State or Local Taxes (post-petition, incl. post-petition real est. taxes)>, 200
         WEST AUCTIONS INC                        Admin Ch. 7                               $8,475.00      $8,475.00             $0.00
                                                  10/19/17                                  $8,475.00
         <3610-00 Auctioneer for Trustee Fees (including buyers premiums)>, 200
         WEST AUCTIONS INC                        Admin Ch. 7                               $2,364.72      $2,364.72             $0.00
                                                  10/19/17                                  $2,364.72
         <3620-00 Auctioneer for Trustee Expenses>, 200
         KOKJER PIEROTTI MAIOCCO & DUCK Admin Ch. 7                                        $10,511.50          $0.00         $10,511.50
         LLP                            10/19/17                                           $10,511.50
         RICHARD PIEROTTI
         333 PINE ST 5TH FL
         SAN FRANCISCO, CA 94104-3319
         <3410-00 Accountant for Trustee Fees (Other Firm)>, 200
         KOKJER PIEROTTI MAIOCCO & DUCK Admin Ch. 7                                            $77.10          $0.00            $77.10
         LLP                            10/19/17                                               $77.10
         RICHARD PIEROTTI
         333 PINE ST 5TH FL
         SAN FRANCISCO, CA 94104-3319
         <3420-00 Accountant for Trustee Expenses (Other Firm)>, 200
         WENDEL ROSEN BLACK & DEAN LLP Admin Ch. 7                                         $16,967.00          $0.00         $16,967.00
         MARK S BOSTICK                           10/19/17                                 $16,967.00
         1111 BROADWAY 24TH FL
         OAKLAND, CA 94607-4036
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200




            Case: 17-42629           Doc# 49        Filed: 12/10/18         Entered: 12/10/18 15:05:29       Page 9 of 16
 Printed: 10/30/18 05:18 PM                                                                                             Page: 2

                                                 Court Claims Register
                                   Case: 17-42629                   AVAVA SYSTEMS LLC
                                                                                                          Claims Bar Date:   02/13/18
 Claim   Claimant Name /                          Claim Type/                         Amount Filed/          Paid             Claim
Number   <Category>, Priority                     Date Filed     Claim Ref                Allowed           to Date          Balance
         WENDEL ROSEN BLACK & DEAN LLP Admin Ch. 7                                           $274.94           $0.00          $274.94
         MARK S BOSTICK                           10/19/17                                   $274.94
         1111 BROADWAY 24TH FL
         OAKLAND, CA 94607-4036
         <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
 17      FRANCHISE TAX BOARD                      Admin Ch. 7                               $2,820.50          $0.00         $2,820.50
         BANKRUPTCY SECTION MS A340               08/30/18                                  $2,820.50
         P.O. BOX 2952
         SACRAMENTO, CA 95812-2952
         <2820-00 Other State or Local Taxes (post-petition, incl. post-petition real est. taxes)>, 200
FEES     RABOBANK NA                              Admin Ch. 7                               $1,240.06      $1,240.06            $0.00
         SPECIALTY DEPOSITS                       10/19/17                                  $1,240.06
         2739 SANTA MARIA WAY 2ND FL
         SANTA MARIA, CA 93455
         <2600-00 Bank and Technology Services Fees>, 200
 9P      ASHLEY MCCLURE                           Priority                                  $2,775.00          $0.00         $2,775.00
         & HANS I MOORE                           12/19/17                                  $2,775.00
         2223 7TH ST
         BERKELEY, CA 94710
         <5600-00 Deposits>, 540
 10P-2   ANGELINA MARTINEZ                        Priority                                  $2,850.00          $0.00         $2,850.00
         6051 HYLAND WAY                          12/19/17                                  $2,850.00
         PENNGROVE, CA 94951
         <5600-00 Deposits>, 540
 13P-2   MICHELLE LEE AND BRIAN                   Priority                                  $5,700.00          $0.00         $5,700.00
         BIANCARDI                                02/08/18                                  $5,700.00
         1838 63RD ST
         BERKELEY, CA 94703
         <5600-00 Deposits>, 540
 14P     KYLEE HALL AND DAN VOORHIES              Priority                                  $2,850.00          $0.00         $2,850.00
         562 JEAN STREET                          02/11/18                                  $2,850.00
         OAKLAND, CA 94610
         <5600-00 Deposits>, 540
 15      ALAN YEUNG AND YOVANNI                   Priority                                  $5,500.00          $0.00         $5,500.00
         ANTONELLI                                02/12/18                                  $5,500.00
         573 DONAHUE STREET
         SAN FRANCISCO, CA 94124
         <5600-00 Deposits>, 540




              Case: 17-42629           Doc# 49        Filed: 12/10/18 Entered: 12/10/18 15:05:29              Page 10 of
                                                                    16
 Printed: 10/30/18 05:18 PM                                                                             Page: 3

                                            Court Claims Register
                                Case: 17-42629               AVAVA SYSTEMS LLC
                                                                                         Claims Bar Date:   02/13/18
 Claim   Claimant Name /                     Claim Type/               Amount Filed/           Paid          Claim
Number   <Category>, Priority                Date Filed    Claim Ref       Allowed            to Date       Balance
 7P-2    FRANCHISE TAX BOARD                 Priority      #0016             $750.61            $0.00         $750.61
         BANKRUPTCY SECTION MS A340          11/16/17                        $750.61
         POB 2952
         SACRAMENTO, CA 95812-2952
         <5800-00 Claims of Governmental Units>, 570
 1 -2    KENNETH S WILKINS [amended to       Unsecured                          $0.00           $0.00           $0.00
         zero]                               10/31/17                           $0.00
         1200 CARRISON ST
         BERKELEY, CA 94702
         <7100-00 General Unsecured § 726(a)(2)>, 610
 2       DAVID AND MEI HAN                   Unsecured                     $10,000.00           $0.00       $10,000.00
         680 ANN PLACE                       10/31/17                      $10,000.00
         MILPITAS, CA 95035
         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       INTERNAL REVENUE SERVICE            Unsecured                     $15,540.32           $0.00       $15,540.32
         P.O. BOX 7346                       11/14/17                      $15,540.32
         PHILADELPHIA, PA 19101
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4       J & J FABRICATION                   Unsecured                     $30,520.00           $0.00       $30,520.00
         1719 GRANT ST STE 1                 11/14/17                      $30,520.00
         SANTA CLARA, CA 95050
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       IMPACT DEMO & HAULING               Unsecured                      $8,450.00           $0.00        $8,450.00
         560 SPRING ST.                      11/15/17                       $8,450.00
         RICHMOND, CA 94804
         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       MOORE NEWTON QUALITY                Unsecured                      $1,155.98           $0.00        $1,155.98
         HARDWOODS INC                       11/16/17                       $1,155.98
         2115 WILLIAMS STREET
         SAN LEANDRO, CA 94577
         <7100-00 General Unsecured § 726(a)(2)>, 610
 7U-2    FRANCHISE TAX BOARD                 Unsecured     #0016             $861.24            $0.00         $861.24
         BANKRUPTCY SECTION MS A340          11/16/17                        $861.24
         POB 2952
         SACRAMENTO, CA 95812-2952
         <7100-00 General Unsecured § 726(a)(2)>, 610
 8       INDIGO DESIGN GROUP                 Unsecured                      $5,615.40           $0.00        $5,615.40
         6140 JOHNSTON DRIVE                 11/20/17                       $5,615.40
         OAKLAND, CA 94611
         <7100-00 General Unsecured § 726(a)(2)>, 610




             Case: 17-42629        Doc# 49       Filed: 12/10/18 Entered: 12/10/18 15:05:29     Page 11 of
                                                               16
 Printed: 10/30/18 05:18 PM                                                                            Page: 4

                                           Court Claims Register
                                Case: 17-42629              AVAVA SYSTEMS LLC
                                                                                        Claims Bar Date:    02/13/18
 Claim   Claimant Name /                    Claim Type/               Amount Filed/           Paid           Claim
Number   <Category>, Priority               Date Filed    Claim Ref       Allowed            to Date        Balance
 9U      ASHLEY MCCLURE                     Unsecured                    $107,225.00           $0.00       $107,225.00
         & HANS I MOORE                      12/19/17                    $107,225.00
         2223 7TH ST
         BERKELEY, CA 94710
         <7100-00 General Unsecured § 726(a)(2)>, 610
 10U-2   ANGELINA MARTINEZ                  Unsecured                     $12,150.00           $0.00        $12,150.00
         6051 HYLAND WAY                     12/19/17                     $12,150.00
         PENNGROVE, CA 94951
         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      BENJAMIN KIMMICH                   Unsecured                    $133,762.26           $0.00        $52,500.00
         DBA KIMMICH CONSTRUCTION            01/31/18                     $52,500.00
         1136 PARKER ST
         BERKELEY, CA 94702
         <7100-00 General Unsecured § 726(a)(2)>, 610
 12      BAY BOLT INC                       Unsecured                       $983.47            $0.00          $983.47
         4610 MALAT ST                       01/31/18                       $983.47
         OAKLAND, CA 94601
         <7100-00 General Unsecured § 726(a)(2)>, 610
 13U-2   MICHELLE LEE AND BRIAN             Unsecured                      $4,300.00           $0.00         $4,300.00
         BIANCARDI                           02/08/18                      $4,300.00
         1838 63RD STREET
         BERKELEY, CA 94703
         <7100-00 General Unsecured § 726(a)(2)>, 610
 14U     KYLEE HALL AND DAN VOORHIES        Unsecured                     $43,721.00           $0.00        $43,721.00
         562 JEAN STREET                     02/11/18                     $43,721.00
         OAKLAND, CA 94610
         <7100-00 General Unsecured § 726(a)(2)>, 610
 16      SQUARE INC                         Unsecured                     $45,000.00           $0.00        $45,000.00
         C/O RMS BANKRUPTCY RECOVERY 02/13/18                             $45,000.00
         SVC
         POB 361345
         COLUMBUS, OH 43623-6
         <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                       Case Total:      $12,907.77         $398,671.97




             Case: 17-42629        Doc# 49      Filed: 12/10/18 Entered: 12/10/18 15:05:29     Page 12 of
                                                              16
                                 TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 17-42629
            Case Name: AVAVA SYSTEMS LLC
            Trustee Name: Michael G. Kasolas
                                               Balance on hand:                           $          113,053.03
             Claims of secured creditors will be paid as follows:

Claim        Claimant                              Claim Allowed Amount Interim Payments                Proposed
No.                                              Asserted       of Claim          to Date               Payment
                                                     None
                                               Total to be paid to secured creditors:     $                0.00
                                               Remaining balance:                         $          113,053.03

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments          Proposed
                                                                                      to Date         Payment
Trustee, Fees - Michael G. Kasolas                                   9,548.04                 0.00       9,548.04
Trustee, Expenses - Michael G. Kasolas                                  24.87                 0.00          24.87
Attorney for Trustee, Fees - WENDEL ROSEN BLACK &                   16,967.00                 0.00      16,967.00
DEAN LLP
Attorney for Trustee, Expenses - WENDEL ROSEN                         274.94                  0.00         274.94
BLACK & DEAN LLP
Accountant for Trustee, Fees - KOKJER PIEROTTI                      10,511.50                 0.00      10,511.50
MAIOCCO & DUCK LLP
Accountant for Trustee, Expenses - KOKJER PIEROTTI                      77.10                 0.00          77.10
MAIOCCO & DUCK LLP
Auctioneer Fees - WEST AUCTIONS INC                                  8,475.00           8,475.00             0.00
Auctioneer Expenses - WEST AUCTIONS INC                              2,364.72           2,364.72             0.00
Other Fees: RABOBANK NA                                              1,240.06           1,240.06             0.00
Other Expenses: FRANCHISE TAX BOARD                                  2,820.50                 0.00       2,820.50
Other Expenses: FRANCHISE TAX BOARD                                   800.00             800.00              0.00
Other Expenses: INTERNATIONAL SURETIES LTD                              27.99             27.99              0.00
                           Total to be paid for chapter 7 administration expenses:        $           40,223.95
                           Remaining balance:                                             $           72,829.08




   UST Form 101-7-TFR (05/1/2011)
        Case: 17-42629        Doc# 49      Filed: 12/10/18 Entered: 12/10/18 15:05:29                 Page 13 of
                                                         16
               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments          Proposed
                                                                                       to Date         Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                 0.00
                            Remaining balance:                                            $            72,829.08

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $20,425.61 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
  7P-2        FRANCHISE TAX BOARD                                       750.61                0.00           750.61
  9P          ASHLEY MCCLURE                                          2,775.00                0.00        2,775.00
 10P-2        ANGELINA MARTINEZ                                       2,850.00                0.00        2,850.00
 13P-2        MICHELLE LEE AND BRIAN                                  5,700.00                0.00        5,700.00
              BIANCARDI
 14P          KYLEE HALL AND DAN VOORHIES                             2,850.00                0.00        2,850.00
 15           ALAN YEUNG AND YOVANNI                                  5,500.00                0.00        5,500.00
              ANTONELLI
                                                Total to be paid for priority claims:     $            20,425.61
                                                Remaining balance:                        $            52,403.47
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).




  UST Form 101-7-TFR (05/1/2011)
         Case: 17-42629        Doc# 49       Filed: 12/10/18 Entered: 12/10/18 15:05:29                Page 14 of
                                                           16
            Timely claims of general (unsecured) creditors totaling $ 338,022.41 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 15.5 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1 -2         KENNETH S WILKINS [amended to zero]                         0.00                 0.00              0.00
  2            DAVID AND MEI HAN                                      10,000.00                 0.00       1,550.30
  3            INTERNAL REVENUE SERVICE                               15,540.32                 0.00       2,409.21
  4            J & J FABRICATION                                      30,520.00                 0.00       4,731.50
  5            IMPACT DEMO & HAULING                                   8,450.00                 0.00       1,310.00
  6            MOORE NEWTON QUALITY                                    1,155.98                 0.00         179.21
               HARDWOODS INC
  7U-2         FRANCHISE TAX BOARD                                       861.24                 0.00         133.52
  8            INDIGO DESIGN GROUP                                     5,615.40                 0.00         870.55
  9U           ASHLEY MCCLURE                                       107,225.00                  0.00      16,623.04
 10U-2         ANGELINA MARTINEZ                                      12,150.00                 0.00       1,883.61
 11            BENJAMIN KIMMICH                                       52,500.00                 0.00       8,139.05
 12            BAY BOLT INC                                              983.47                 0.00         152.47
 13U-2         MICHELLE LEE AND BRIAN                                  4,300.00                 0.00         666.63
               BIANCARDI
 14U           KYLEE HALL AND DAN VOORHIES                            43,721.00                 0.00       6,778.05
 16            SQUARE INC                                             45,000.00                 0.00       6,976.33
                             Total to be paid for timely general unsecured claims:          $          52,403.47
                             Remaining balance:                                             $               0.00




  UST Form 101-7-TFR (05/1/2011)
         Case: 17-42629         Doc# 49      Filed: 12/10/18 Entered: 12/10/18 15:05:29                 Page 15 of
                                                           16
            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
         Case: 17-42629         Doc# 49      Filed: 12/10/18 Entered: 12/10/18 15:05:29               Page 16 of
                                                           16
